Title: To George Washington from James Hill, 11 May 1773
From: Hill, James
To: Washington, George



Sir
Monday Morng the 11th May 1773

I recd yr Letter ⅌ Colo. Lewis some few days after his coming to town & agreable to your instruction I have endeavour’d to proceed wherein have recd of Doctor James Carter 4th May £10.16 do of the Exrs of Mr Claiborne £14. of Mr Francis Foster £33.8. of Mr Thomas Prosser £7.5.0 his money Lost 9d. when I weighd it I took it in dollars & he had no Scales at his Lodgings tho. have given the rect for the Hole £7.5.9 & as to my own Accts have made a very Poor collection tho. have paid Colo. Lewis upon the hole includeg the Above Sums 198.5.1 which immagine he will acquaint you with Mr William Dandridge was not in Town. he sent by a young man who he Expected woud make some Small Collection for him sufficent to discarge that sum but he made none at all.
I have recd our goods wherein There is 2 Dousin of Grind Stones & some of them the Largest I ever saw full Large for Mill Stones if they were the right sort Stone I think if it woud not be two great expence I woud have them Sent back there is part of them very Siseable & fit for the purpose they are intended for; please to write to me if there is any Powdor & Shott come in as the Crows destroys & pulls up Near all our corne & I dont care to open all the goods to Serch; the Bale of Cotten is partly Damaged tho. am in hopes it dont run far in I wanted to know What you woud have done with it & likewise if we must have the Easten Shore Tobo sent on board of Capt. Peterson & consignd to Cary & Co. & whether I must Purchase the overseers Tobo as Tobo wont Exceed ⟨2⟩d.
I have engaged all our corne to some Gent. on the Easten Shore at 12/6 ⅌ to be deliverd by the last of June payable Octobr Co[ur]t which hope youl come down to as I was in hopes you woud a been down to this as there is Several Matters I wanted to consulted you upon in respect to land in dispute on the Easten

Shore & like wise that in New Kent Colo. Pendleton advises me to bring suit in the County Court for that on the Easten shore & if goes agst us there to appeale & we Shall get it determind much soonner then if I have it first brot in Genl co[ur]t.
Coachman Jammey Lay out at least three months & I took the Overseers & drove a Neck of ours & Started him & a boy of ours who he had taken in Camp With him & was obliged to Catch him with a dog he has not Started since & promised he wont again but there is no dependence in him tho. I did not Petition the Genl Court for Liberty to Ship him off for I intend to make a tryal of sendg him to the Easten Shore & [if] that wont do will Petn in Octobr with your Concent they & others had Killd five of Mr Graves Largest Hogs & he confest Sliping a board of one of our Barns & had taken Corne twice or three times tho. I whipd him But very little as I thought useless for he appeard as if he had been in time Past Severely Corrected he told me he was by old Mr Moodey advised him if they woud all run away you woud turn me off, & I cant see what its for unless it is because I am encloseing the lan⟨d⟩ that he wont have the same range for his Stock that he Usually had as this fellow Jammey was one of the Ditchers tho. he is so great a rasckal there is hardly minding any thing he says but by the Negroes Abscondg as they have, there appears to be something of truth in it tho. we have none out now I shoud a been Glad to have had a litle more time to wrote you a few more Particulars that I dont at this time Recollect being in A hurrey to go [to] town before the Merc[han]ts brake off as they have put of till last Lewis that he shoud leave Town to day if Possable & desird if I entended to write by him to have it ready as it was uncertain what time he shoud leave Town; that I cant write so fully As I woud Willingly do—& conclude Yr Mo. Hble Servt

James Hill

